DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claim(s) 1-3, 5, 16, 17, drawn to isolated peptide of less than 15 amino acids having cytotoxic T cell (CTL)-inducing ability, classified in C07K 11/00.

 Claim(s) 4, 5, 17, drawn to an isolated polynucleotide, which encodes a peptide, classified in C07H 21/04.

Claim(s) 6, drawn to a method of inducing an APC(s) having CTL-inducing ability, classified in C12N 2502/1157.

Claim(s) 7, drawn to a method of method of inducing a CTL(s), classified in C12N 2502/1114.

Claim(s) 5, 8, 9, 17 drawn to an isolated APC that presents on its surface a complex of an HLA antigen and the peptide, classified in C12N 5/0645.

Claim(s) 5, 10, 11, 17, drawn to an isolated CTL that targets the peptide, classified in C12N 5/0634.

Claim(s) 12, 13, drawn to a method of inducing an immune response against cancer, which comprises administering to a subject at least one ingredient selected from the group consisting of (a) to (e) below: (a) one or more types of peptides of claim 1; (b) one or more types of polynucleotides encoding the , classified in A61K 39/39558.

Claim(s) 14, drawn to an antibody that binds to the peptide, classified in C07K 16/00.

Claim(s) 15, drawn to a method of screening for a peptide having CTL-inducing ability, classified in G01N 33/5011.


The inventions are distinct, each from the other because of the following reasons:


Inventions I, II, V, VI and VIII are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the products as claimed have a materially different design, mode of operation function or effect.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The DNA of Group II is related to the protein of Group I by virtue of the fact that the DNA codes for the protein.  The DNA molecule has utility for the recombinant production of the protein in a host cell.  Although the DNA and the protein are related, since the DNA encodes the specifically claimed protein, they are distinct inventions because the protein product can be made by other and materially distinct processes, such as purification from the natural source.  Further, DNA can be used for processes other than the production of protein, such as nucleic acid hybridization assays.

The polypeptide of Group I and the antibody of Group VIII are patentably distinct for the following reasons: While the inventions of both Group I and Group VIII are polypeptides, in this instance the polypeptides of Group I represent various proposed peptides having CTL-inducing ability, whereas the polypeptide of Group VIII encompasses antibodies including IgG which comprises 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarily determining regions (CDR) that function to bind an epitope.  Thus, the polypeptides of Group I and the antibodies of Group VIII are structurally distinct molecules; any relationship between a polypeptide of Group I and an antibody of Group VIII is dependent upon the correlation between the scope of the polypeptides that the antibody binds and the scope of the antibodies that would be generated upon immunization with the polypeptide.  

	With respect to the APC of Invention V and the CTL of Invention VI, these are distinct cells with distinct properties.  

Inventions III, IV, VII and IX are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the methods as claimed have a materially different design, mode of operation function or effect.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and II, VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polypeptide may be used to screen phage display libraries.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


SPECIES ELECTION
This application contains claims directed to the following patentably distinct species of the claimed invention.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

 (i). Invention VII is subject to election of at least one of the disclosed species.
Claim 13 is generic to a plurality of disclosed patentably distinct species of ingredients whereby the ingredients are selected from the group consisting of: (a) one or more types of peptides of claim 1; (b) one or more types of polynucleotides encoding the peptide(s) of claim 1 in an expressible form; (c) an APC that presents on its cell surface a complex of the peptide of claim 1 and an HLA antigen; (d) an exosome that presents on its cell surface a complex of the peptide of claim 1 and an HLA antigen; and (e) a CTL that targets the peptide of claim 1.  The species are independent or distinct because they are structurally and functionally different ingredients.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

	Examination will begin with the elected species.  As per MPEP 803.02, if the elected species is found to be unpatentable, the provisional election will be given effect and all other claims to species will be withdrawn from consideration.  If the elected 
I.                    An art rejection can be made.
II.                  The genus claim is found to lack unity of invention.
III.                The claims have been searched in their entirety.
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).  Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) 

/MARK HALVORSON/Primary Examiner, Art Unit 1642